Brizendine v. Kerr                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-069-CV

     JAMES M. BRIZENDINE, INDIVIDUALLY;
     AS NAMED INDEPENDENT EXECUTOR OF THE
     ESTATE OF VIRGINIA WEAVER BRIZENDINE,
     DECEASED; AND AS SUCCESSOR TRUSTEE OF
     THE LAST WILL OF GORDON KRUSE ELDERKIN,
     DECEASED,
                                                                                              Appellant
     v.

     HARRIS E. KERR, INDIVIDUALLY AND AS FORMER
     CO-TRUSTEE AND/OR AS CO-INDEPENDENT EXECUTOR
     UNDER THE LAST WILL OF GORDON KRUSE ELDERKIN,
     DECEASED, ET AL.
                                                                                              Appellees
 

From the 18th District Court
Johnson County, Texas
Trial Court # 146-91
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

            This appeal was perfected from a judgment signed on February 19, 1993.  By motion,
the Appellants state that the parties have entered into an agreement and stipulation and request that
the appeal be dismissed.
      The motion is granted.  The appeal is dismissed pursuant to the Parties' Agreement and
Stipulation.
                                                                                     PER CURIAM


Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed October 20, 1993
Do not publish

atino","serif"'>